Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 1 of 46




     ATTACHMENT A
           Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 2 of 46


                                                                                       January of 2021

       To whom it may concern:

         My name is Maria Ramos I’m 57 years-old I live in Long Beach California, I work at
America Drilling. It’s an honor for me to say, with these lines who Mr. Mario Alberto Ramos is,
he is a noble, honest, respectable, upstanding, and hard-working person and I’m not saying
this because I’m his wife, I have known him for 35 years, since God wanted us to join our
lives, like every marriage. With ups and downs, but nothing we could not solve as a couple,
always together.


        He is a good son, a good husband, and a good father, always devoted to his family, to
his friends, to whomever needs him, since a very young age he worked to help his mother
and siblings, since he didn’t have a father to support them, he arrived in this country with the
dream of a good future he has worked very hard to get ahead, his dream was always to be a
tractor trailer driver and he fulfilled it thanks to his effort and even though it wasn’t as easy in
the beginning due to his health condition.

       It has been a year which for me has been eternal, he has never been apart from us, he
only did so for work, I know that god will return happiness to us again. God gave man the gift
of compassion, I ask you and I beg you to soon grant him to be with us in his old age to go
through it together with our family.


       Your wife who loves you


SINCERELY:

       /signed/ Maria Ramos




    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 3 of 46


Friday October 16, 2020




To whom it may concern:




My name is Maria Valadez Arechiga, I live in Puerto Vallarta, Jalisco, Mexico and am 80
years-old, I’m the mother of Mario Alberto Ramos, I have 7 other children I had 9 but 2
passed away I had to raise them by myself as they were left without a father we lived in
Guadalajara, Jalisco, Mexico and well as I couldn’t provide for them there, a sister of mine
offered to move in with her in Puerto Vallarta, Jalisco. That’s how our life changed, Mario
must have been around 10 and since then he had to work together with my other older
daughter in order to help with the household’s finances.

Since then Mario didn’t stop working in anything he could, he would sell newspapers, ice
cream, he would wash cars he would do anything he could to earn a few pennies but [he was]
always honest never did anything outside the law.
He is a very cheerful and loving son has never had problems with anyone he is very friendly,
sensitive, and sentimental, able to cry while watching a sad movie. In short he is the joy of our
family occasions, he dances, sings, and always carries a smile on his face. He has a good
word of advice for everyone and offers guidance talking about nephews and grandchildren,
they all love him very much, there is no one who says anything bad about him.
He went to the United States looking for a better life for his family, always behaved well
following the rules of that country and I always knew that he would do excellently because of
how hard-working and untiring he is.
I only pray for God to let me see him again and hug him I have very bad heart problems, an
illness that Mario has as well and is why I am doubly worried, for my son or I to get gravely ill
and not be able to see each-other again. Since at this age it would be impossible for me to
travel to the USA. I feel such a great pain and also impotence for not being able to do
anything for him, all that’s left for me is to pray and ask for everything to turn out well and
have that great joy of seeing him walk into my house with that smile and teary eyes, hugging
me as he always did every time he would visit me.

I wish that whoever has the power thinks of this mother who suffers greatly for her son and
sends him back home to go on with his life of honesty and work as always, may God always
protect and bless you.



                                               Page 1 of 3

    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
      Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 4 of 46




                                           Page 3 of 3

Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
       Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 5 of 46




To whom it may concern,

   My father, is a hard working humble man. Who's work ethic is integrity. That's what
he's always thought me, and my siblings. When I was 7 in summer of 1997, I would go
with my father to work, on my summer vacation. He used to work for a fence company,
installing fences for the Los Angeles school district. I was astonished seeing my father
built fences around the school's perimeter. I still remember vividly telling my father,
"when I grow up I want to be just like you". My father looked at me and said, "son your
gonna be better than me that's why I came to this country to give you a better future".

    My father is my role model. After losing his job in 2001, he never gave up. He was
working two jobs to maintain the household at the time. Struggling to pay the Bills, he
was still capable of reaching one of his main goals become a resident of the United
states of America. In 2005 was one of the happiest year for my family, my parents
became residents of this great country. They finally had the freedom to visit their family
in Mexico who they left behind for 15 years. It was a great accomplishment after years
of hard work. My father made me realize not to give up in life.

     December 15, 2019 is a date I would always remember. I was Celebrating my 2nd
daughters baby shower. I received the news from my brother my dad is no where to be
found. We were looking through every hospital in Newark New Jersey expecting for the
worst. Finally I received the news the next day, by my brother. I was heartbroken, and
couldn't believe it I still can't. My father who doesn't have any drug addictions, who has
0 knowledge of drugs was capable of committing this crime. It's surreal to believe my
father who wouldn't harm anybody, the most humble man I know who has helped
strangers get back to their feet, was willing to make this crime.This doesn't define his
character.I live up to his morals not to give up in life, and integrity. I hope to see him
soon, and spent more family time together.


Sincerely,
Rafael Ramos
             Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 6 of 46


Saturday October 17, 2020




To whom it may concern:


My name is Mario Alberto Ramos Camarillo, I’m 42 years-old I live in Puerto Vallarta, Jalisco,
Mexico I work at a shop where we make bed stakes and refrigerated cabins for trucks, I’m the
son of Mario Alberto Ramos.

The reason for my letter is to express everything my dad is for me and for all my family, he is
very good and generous, he likes to help he is cheerful he likes telling jokes and make us
laugh, he is also very understanding he is with us in good and bad and in worse, he doesn’t
like people who are abusive and take advantage of others, when we do something he
disagrees with, he makes us see how wrong we were in a good way and makes us see our
mistakes and we understand.

He has many friends who hold him in high esteem because of what a good person he is and
because they all know that they can count on him, he doesn’t get in trouble with anyone and
is very respectful.

My father is very hard-working, never rests something he has always told us that only working
honestly you get to be someone in life. He is always on the lookout for all of us to help us and
more so my grandma who is very old and suffers a lot for him and for what he’s going
through.

We miss his guidance and advice very much for me personally, every time I have needed him
he was there, regardless of the day or time and we would chat for hours until he would give
me a solution for my problem and then leave me at ease.

He is the best dad I could have had, I love him very much and think of him all the time and I
pray to God to help him in these moments when he needs it so much.

I wish that my words help him a little and that whoever reads this sees that my dad is a good
person who has always been devoted to his family and to help.

Sincerely:

Mario Alberto Ramos Carmarillo


                                               Page 1 of 2

    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
      Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 7 of 46




                                           Page 2 of 2

Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 8 of 46


Papa Mario:      I hope that you are healthy, you know that I love you very much and you
have my moral support, the situation that you’re going through pains me very much and I
hope that very soon we can see each-other and spend time together like we always did.
You are a great example for me, for being a fighter and hard-working, being your son fills me
with pride.   And you will see that you will be proud of me, I’m fighting to get my family
ahead, working a lot, the results will be visible soon I won’t disappoint you. My children, my
wife and I send you all our love and blessing.      I’m not good at showing my affection, but
these words came from my heart.         Even though I don’t tell you, you know that I love you
very much.     Cheer up dad, your oldest son who doesn’t forget you.
Mario Alberto Ramos Camarillo.




    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 9 of 46


Honorable William H. Harley III (sic.)
Unite States District Court (sic.)
Southern District of New York
500 Pearl Street
New York, NY 10007

I know that the time we have shared and known [each-other] hasn’t been long, but it’s enough
time to care for you, the moments experienced have been able to create this caring for you
I’m not a person of sweet and flowery words but I really wish that this whole bad streak ends
to be able to share again like before even if it’s only moments, but valuable moments I really
hope that [this] ends so that you can continue having the life you had which you enjoyed
because I can’t imagine how you, someone who enjoyed life so much, freedom, and the world
you traveled in that trailer, feel during these moments to see us again first god and luck and
so it will be because you deserve it because in spite of everything you are a good person and
a good dad who has known how to lend us a hand when we’ve needed it and nos as children
it is our turn to give you words of encouragement and support you so that you leave this
behind as soon as possible because [our] mistakes should not crucify us because as humans
we make them all the time I wish you much luck and I know that we will meet again soon


🙏🙏🙏👍👍👍💪💪💪
Your son, who doesn’t forget you javier Ramos




    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
         Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 10 of 46


Friday October 16, 2020




To whom it may concern:


I am Alfredo Israel Ramos, I work as a housekeeping supervisor at the Melia Hotel in Puerto
Vallarta, Jalisco, Mexico I have known him for 34 years. we are family I know him very well.
as a person he is very hard-working always does more than he is expected at his job he is
excellent as a friend, he listens to you, gives you support and advice, he is always there for
you at all times, he likes to help his family very much never gives a no for answer it is
impossible to speak ill of Mario Alberto Ramos, as he is a great human being I don’t have
words to describe him, he has always been there when needed and as a father he has been a
great example and a reason for pride for me as his son, he has his character, he becomes
upset at anything that is wrong but he has never been aggressive or violent, when he
disagrees with something, he withdraws, to think and calm down and make the best possible
decision, figure out who was right, and how to remedy things.
I don’t have anything else to say except to ask that he please not be taken away from his
family, he is very important for us, all of us who love him and have the opportunity and be with
him know that he is very cheerful and it would be very difficult to forego his presence and
much more so his family.




Sincerely:

Alfredo Israel Ramos.




    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
            Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 11 of 46


Honorable William H. Harley III (sic.)
Unite States District Court (sic.)
Southern District of New York
500 Pearl Street
New York, NY 10007

Hello I write these lines first of all to wish you that god protects and blesses you always and second to
tell you that you’re not alone and that I’m here praying for your trial to end well and see you very soon
in vallarta I know that it’s not easy but you really must have faith despite everything I love you very
much you are my father and will not stop loving you for anything in the world I only want you to know
that I have never stopped praying and begging god to give you strength and tranquility to move forward
today I’m with you more than ever and you will come out well from this I will not abandon you you
didn’t do it for jessica’s 15th birthday1 and much less would I be really strong I know that it’s difficult
but not impossible I have faith that you will soon be with your family and will come out any day and be
here in vallarta take care and remember that god loves you and I love you very much as well alfredo




1   In Hispanic culture, a daughter’s 15th birthday is a grand occasion, similar to the Sweet 16 in the US.

     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
            Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 12 of 46

Friday October 16, 2020


To whom it may concern:


My name is Magali Berenice Garcia, I am 37 years-old and I work as a cook, I live in Puerto
Vallarta, Jalisco, Mexico. I’m the daughter of Mario Alberto Ramos I don’t bear his surnames
because my mother married another gentleman and didn’t want me to have my dad’s.

But he was always in touch with me and helped me in everything he could and gave me much
advice which I have always thanked him for, he is an irreproachable man, hardworking,
honest someone who shuns injustice and is the best grandfather for my daughters, they love
him very much and he is very loving and warm and playful with them, he is a very sensitive
and sentimental person.

My dad doesn’t get in trouble with anyone and whoever he sees in need of something, if it’s in
his hands, he will help without expecting anything in return, on one occasion he took us to the
movies and at the exit there were some children selling chewing gum and he got so sad
seeing them like that that he gave them money to eat, and that’s how good he is.

He is the best dad in the world, I love him so much that my suffering is great for all that he’s
going through, I pray to God to take care of and protect him and allow me to see him and hug
him again.


Hopefully my words will serve to help even if just a little.


Sincerely

Magali Berenica Garcia.




                                               Page 1 of 2

    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
     Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 13 of 46




                                           Page 2 of 2

Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
         Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 14 of 46


Honorable William H. Harley III (sic.)
Unite States District Court (sic.)
Southern District of New York
500 Pearl Street
New York, NY 10007

August 20, 2020
Dear brother:
I hope that upon reading these letters you remember how much we miss you as a family, you
know that my mother always thinks of you, and knowing that you are going through this
terrible injustice wears down her health.
But remember that how good you were to us forces us to take care of her, with God’s help,
hope you’re in better health which is something that never stops worrying me.
Mario I have the best memories of how good you are as a brother, the support you always
give me and the family and it saddens me to know that we cannot visit you due to the great
distance that separates us, but I pray to God for the opportunity to see you and that my
mother be able to see you and be at ease from seeing you well.
Brother, you don’t know how hard it is for me and the entire family to know that you are in this
difficult situation and even more so because you have always been an exemplary brother for
the family and your family.
I hope and trust that thanks to our mom’s prayers every day your health improves and with
that you’re able to see each-other, as that is something that worries me, that my mother is
saddened by this situation. But well, this letter is not for you to become sad, brother, but to
remind you that we miss you terribly and I hope that you’re well and at ease knowing that you
are loved and missed. I will try to stay more in touch with you through these lines. And
remember, you are always in our thoughts and thank you for being one of our best siblings.
Much health, Mario, and may God cover you with blessings.
Love, your brother…
Alfredo Ramos Valdez




    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
            Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 15 of 46


Friday October 16, 2020




To whom it may concern:




My name is Alfredo Ramos Valadez I am 50 years-old and I work as a waiter at hotels in
Puerto Vallarta, Jalisco, Mexico. I’m a brother of Mario Alberto Ramos and, well, I have
known him all my life, of all the siblings he is the one I identify with the most, as he has given
me good examples and is an excellent brother.

Mario is a very hard-working, responsible, honest person and despite his age he is very naive
and good-hearted he has always cared and fought for his family and has always looked after
our mother and has never stopped helping her any way he could.

When he lived in Puerto Vallarta he would never give up, he was a taxi driver and he got to
own 2 taxis he also had a shirt-printing shop and was always a successful person, a good
example for me.

He is very cheerful sensitive and sentimental he is our mother’s joy and, well, she is the one
who suffers the most from not seeing or hearing him because every time he spoke he would
make her laugh with her songs and wisecracks and now she’s the one who is suffering the
most she is 80 years-old, suffers from the heart and her greatest sorrow is not seeing him and
not having time to be able to hug him and bless him. 1




Sincerely:


Alfredo Ramos Valadez




1   In Hispanic culture it is customary for children to ask for their parents for a blessing when they arrive or leave the
    house.

     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
         Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 16 of 46


Wednesday Ocbtober 14, 2020


To whom it may concern:

My name is Elena Ramos Valadez and I’m Mario Alberto Ramos’ older sister. I live in Mexico,
in Puerto de Manzanillo, Colima, with my husband and we have 3 children who are married.
We are 8 siblings and we grew up without a paternal figure but we are very close thanks to
our mother who always instilled that in us.
My relationship with my brother Mario has always been good, with much communication
respect and caring. We had a difficult childhood but since he was little he never gave up was
very hard-working and over the years he showed good performance and responsibility and
punctuality at every place where he worked.
I never heard of him having any problem neither big nor small with anyone.
He is a very sensitive person and does not know how to lie, he always tells the truth and is
very transparent.
My brother Mario is very cheerful and positive, he is the joy of family occasions which are
usually our mom’s birthdays, he would call her frequently and looked out for her, always
providing support both financially and morally and, well, she misses his calls and wisecracks
very much, she is quite old and also suffers from the heart and that is my brother’s greatest
concern.
He is a man of strong values and belief in God, always honest, willing to take food out of his
mouth to give to someone else, in other words, he always goes through life helping others
and above all the family.

His wife and children are excellent persons very hard-working like himself thanks to the good
example and values learned from their dad and husband Mario Alberto Ramos.
His ambition in life is to work and work hard so that his family doesn’t lack anything and have
a life filled with love and respect.


Sincerely:

ELENA RAMOS VALADEZ




                                               Page 1 of 2

    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
     Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 17 of 46




                                           Page 2 of 2

Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
         Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 18 of 46


Honorable William H. Harley III (sic.)
Unite States District Court (sic.)
Southem District of New York (sic.)
500 Pearl Street
New York, NY 10007

Hello, A pleasure to meet you Your Honor. My name is Maria del Rocio Ramos Valadez.
I’m a sister of Mr. Mario Alberto Ramos. I work for the IHSS program in the state of
California. My job consists on providing support for individuals with certain
disabilities, as well as providing support for elderly people. As you can see I have
known my Brother Mario all my life. Both I and my Mother and siblings, children
nephews, have always had my brother’s support. He is a person with a great heart and
with many qualities. I remember that he began helping my Mom at a very young age
with the home’s finances, as we were left without a father at a very young age. He
started working selling magazines, ice cream, bread etc etc in order to help my
younger siblings. Always a hard-working man and with good principles and values as
my Mom taught us. I beg You Your Honor to take into consideration the great person
that my brother Mario is.
My mother misses him terribly, she suffers from the heart and asks very much for him.
We his Family and friends miss him and all our prayers are for him. In advance, thank
you for your attention, Your Honor.




    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
            Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 19 of 46


Honorable William H. Harley III (sic.)
Unite States District Court (sic.)
Southem District of New York (sic.)
500 Pearl Street
New York, NY 10007

Hello dear older brother mario I hope you are healthy it brings me joy when you call me and
hearing you a lot of very beautiful memories come back from when you would come and take
us out I miss your meals and above all you what you and your family are going through
makes me very sad I wish this all were a dream and I pray to God that this gets resolved
because you don’t deserve it you are a great father a great brother and a great friend and
above all a great son who is always attentive to our mom have much strength because we
want mario Bros back with us soon and you will see that it will be so when all of this is behind
us we will get together again with much happiness like you are I love you very much even


though I don’t tell you may god bless you      ❤
Your younger sister, la peque1

Rosalba Idalia Pulido Valadez




1   Short for “Pequeña” – Little one.

     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
         Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 20 of 46


Wednesday October 14, 2020




To whom it may concern:


My name is Ramiro Leal Delgado, in Manzanillo, Colima, I have been married to the sister of
Mario Alberto Ramos for 44 years, I’m 66 years-old and was always very close to Mario
because at that time he lived in Guadalajara and I recommended him for a job at a company
where he worked for quite a long time and when one works well, well there’s no lack of people
who likes you and that is how he kept moving through several jobs and his visits were good
and friendly, then we learned that he went to the USA and we stayed in touch with him and
his family by phone we never doubted that they would be OK since we already knew what a
good worker and a good person Mario is and that they would be great.

My wife visited them twice and was always welcome and I accompanied her on the third visit
as the following time they visited us in Manzanillo.
He is a very good cook, that it what he likes the most, his mom lives in Puerto Vallarta and
during his visits to her she would invite us and we all know how much he helps and worries
about her as she’s over 80 years-old and suffers from the heart.

He has an excellent relationship with his children, to me he is a good person, not abusive at
all, on the contrary he wants to give you even what he doesn’t have and best of all he has no
enemies nor do people talk bad about him, my relationship with him is good as well as with
his family, maybe because they respect me, as far as I know he is a good father and
husband, demanding with his children so that they follow a good path and be good citizens.




                                               Page 1 of 2

    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
     Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 21 of 46




                                           Page 2 of 2

Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
            Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 22 of 46


Honorable William H. Harley III (sic.)
Unite States District Court (sic.)
Southem District of New York (sic.)
500 Pearl Street
New York, NY 10007

Hello dear older brother mario I hope you are healthy it brings me joy when you call me and
hearing you a lot of very beautiful memories come back from when you would come and take
us out I miss your meals and above all you what you and your family are going through
makes me very sad I wish this all were a dream and I pray to God that this gets resolved
because you don’t deserve it you are a great father a great brother and a great friend and
above all a great son who is always attentive to our mom have much strength because we
want mario Bros back with us soon and you will see that it will be so when all of this is behind
us we will get together again with much happiness like you are I love you very much even


though I don’t tell you may god bless you      ❤
Your younger sister, la peque1

Rosalba Idalia Pulido Valadez




1   Short for “Pequeña” – Little one.

     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
            Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 23 of 46


                                                                   Guadalajara, Jalisco, October 15, 2020

Honorable William H. Pauley III
United Sates District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

My name is L.N.1 Gabriela Isabel Leal Ramos, I’m 39 years-old, MARRIED, and I have two children. I’m
the niece of Mario Alberto Ramos, I work for the MUNICIPAL DIVISION OF MEDICAL SERVICES as a
NUTRICIONIST attending hospitalized as well as ambulatory patients, I have worked for the
GOVERNMENT for 18 years in the same position. I know my uncle since I have use of reason as HE is
my MOTHER’S younger brother. My relationship with him has always been excellent I could say that
one of the best with my mother’s other siblings, as he has always been there for me, for better and
for worse, he has always been present in my life, always concerned about how we were doing or
whether we needed anything, every time we sought him he would respond and always very cheerfully
and with a positive life attitude, he never refused a favor, on the contrary he would beg for us to let
him help us in any way he could, I remember very well one christmas when he was the center of
attention, he cooked for us, tended to us wonderfully, he made us laugh asked if we needed anything
(this is why I mention to you [he was] very generous with all around him), in a nutshell very helpful
both with us as well as with his own family and my grandma, he has a big smile for everyone always
and a good joke that cheers up the heart day after day, his messages, his calls were a daily occurrence
or when he could not, at least once a week explaining that he was well. With his children he was
always helping them and giving them support and he never left them on the contrary he would help
them to grow, I know that he was the one who would take care of his MOTHER (MY GRANDMA).
Therefore I wanted to write to you because I can express my feelings towards him perfectly, which are
wholly of love, respect and tenderness. He felt to me as the most honest person I could ever meet,
very generous with all around him and wherever he went he was always welcome. I really miss his
calls to tell me about a thousand things he experienced and make me laugh, I miss seeing him talk
with my mom every day for hours and hours, I miss seeing my grandma’s smile upon hearing from
HIM. I think that I could write a thousand pages and pages about how much I miss him. But I think
that what’s’ important is to mention my uncle’s essence. Having nothing further to add, I remain at
your disposal for any doubt or question.

                                               SINCERELY

                                   L.N. GABRIELA ISABEL LEAL RAMOS

1   Licensed Nutricionist

     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
         Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 24 of 46


Honorable William H. Pauley III
United States District Court
Southem District of New York
500 Pearl Street
New York, NJ 10007 (sic.)

Thursday November 18, 2020

Honorable Judge,

My name is Erika Valadez-Pina I work as a waitress at Las Islas de Coral restaurant. Mario
Alberto Ramos is my uncle, first cousin of my father. I didn’t meet my uncle until I moved to
the United States in 2002. My uncle mario helped me in the year 2004 I was unable to buy a
car in my own name and he offered to put it on his name. On weekends I would take my
family to his house, we spent time with his wife and children. My uncle Mario is generous with
people and he puts his family first. I hope that this gives you a view of who Mario Ramos is.


Sincerely:


Erika Valadez-Pina


      /Erika Valadez Pina’s signature/




    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
         Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 25 of 46


Wednesday October 14, 2020




To whom it may concern:


My name is Jennifer Andrea Pulido Parra, I live in Puerto Vallarta, Jalisco, Mexico, I am 17
years-old, I attend high-school and work at a cosmetics, apparel and shoes store. I’m a niece
of Mario Alberto Ramos and to tell the truth I love him as if he were my dad, he is very
cheerful, helpful, warm, kind, likable and the truth is that my respect for my uncle he is a
person who - when having the possibility to help others he does so from the bottom of his
heart he worries very much for others I love him very much, as I know that he loves me I
know him since I was born he has guided me he has taught me to be an excellent person I
have had many beautiful [moments] with him he has supported me in many things.

The truth is that I will always be very grateful to him I thank God for sending me an uncle like
this and I would like for nothing bad to ever happen to him ,- he always tries to help others
whether he has or not and whatever he gives he gives from the heart many people love and
admire him, he has much love to give [he] is a wonderful person, sensitive and sentimental in
a few words my uncle is a lovely person, I feel very proud of him, also he has been very –
hard-working all his life.




Sincerely:


Jennifer Andrea Pulido Parra.




    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
         Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 26 of 46


Wednesday October 14, 2020




To whom it may concern:




My name is Jose Antonio Bernal Chavez, I live in Puerto Vallarta, Jalisco, Mexico, I am 80
years-old and I have known Mario Alberto Ramos for a very long time since I’m married to his
aunt.
Mario is a very good-hearted and a very hard-working person who helps his mother and
siblings much and is always attentive to them, he is very cheerful and optimistic.
He has words of encouragement and support for all and above all he gives advice to
whomever he sees that needs it, he is a man of much principles and values who has spent all
his life to work and work a lot, he doesn’t rest and is always in a good mood, I have never
seen him angry nor do I know of anyone who speaks ill of him, the truth is that there is no one
who can say anything bed about him, he also has a beautiful family, who are also excellent
and nice.




Sincerely:


Jose Angel Bernal Chavez.




    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
         Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 27 of 46


Wednesday October 14, 2020


To whom it may concern:


My name is Maria de la Luz Valadez Arechiga I am 87 years-old and am an aunt of Mario
Alberto Ramos, I have had a long relationship with him since he and his siblings were very
little my sister lived in Guadalajara with her children and their dad, one day their father
abandoned them and they didn’t know how to survive, I have always lived in Puerto Vallarta,
Jalisco. Mexico and since I was by myself and didn’t have children, I was very happy to offer
them my house so that they start a new life, that’s what happened and they came [live] with
me, Mario was very young, he must have been 10 and since that time he started to work on
whatever he could due to his young age, he would sell newspapers, ice cream he would run
errands for people, he would wash cars, in short he wouldn’t stop and always helped his mom
since that time, he grew up got married and moved to the United States to try to provide a
better life for his family, and to continue helping his mom from there.
Mario has always been very kind and hard-working, never had any problems with anyone. he
is very polite and cheerful and above all very hard-working, he is also very caring and
sensitive.

We have always been in contact, and I knew that he continue being just as hard-working and
as a good person there as he was here, he wouldn’t rest, as he wanted to get ahead and by
his own effort and give that good example to his children.

To be honest I love him as a son and he also loves me as his second mother he has always
been very good to me and has helped me much, this is something I’m very grateful to him for.




Sincerely:


Maria de la Luz Valadez Arechiga




    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
         Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 28 of 46


HONORABLE WILLIAM H. PAULEY III

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

500 PEARL STREET

NEW YORK, NY 10007




My name is Ramiro Leal Ramos, I’m 42 years-old, I’m a direct nephew of Mr. Mario Alberto
Ramos as he is my mother’s brother. I’m an investor in my country Mexico, specifically in the
city of Guadalajara, I basically buy land and build homes or commercial properties to sell
them. I have known my uncle since I was little, and even though we were apart for some time
during my youth, as he moved to the united states, about 3 years ago we reconnected as we
were traveling there and on many occasions he would come here to Guadalajara and to
puerto Vallarta to visit my grandmother. The truth is that since my childhood I can remember
my uncle Mario as the joy of gatherings and parties, always concerned that we all felt well,
comfortable, taken care of, that we didn’t need anything to enjoy the occasion, and that he
was always working for the same reason, to be able to give his family the best he could and
to enjoy the get-togethers without limitations.

Even though sometimes people change over time, the truth is that my uncle is the same now
as he was three years ago that I have shared with him, just like I remember him from my
childhood and preadolescence a cheerful guy who treats you at his home like the best guest
in the best hotel, with the best attention, he loves to cook so he cooks the best and most
varied dishes even if it means that he will be struggling for money the following week, a
gentleman who is really capable of stopping eating as long as his family and guests feel very
well tended to and eat until they’re full.

I consider my uncle the most Honest, happy, generous person that I have met, as he not only
helps his family and friends, but he also loved to help strangers not only financially but also
with favors, by devoting time or simply talking and making jokes, he is quite a jokester. Like
the saying goes, no one is golden, but I’m certain that very few people could dislike my uncle,
because sometimes he has a temper when the occasion merits it, the truth is that most of the
time, when if he isn’t telling a joke he is telling an anecdote or making jokes.



                                               Page 1 of 2

    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 29 of 46


One of the other things I admire about my uncle Mario Ramos, is his responsibility with work,
even if he stayed up late the previous day or was too tired, he would never miss work on his
shift as I always saw him being quite clear about his family depending on him and on his
aspirations to survive in such a difficult and competitive world as the United States is.

Remembering an anecdote, he and I went in his car to buy all the things he needed for the
dinner he would prepare for us that night. He told me “I have $100, but we will stretch them so
that all 15 of us eat like kings.” We went to a type of market, and there bargaining and looking
we bought many meats and vegetables, fruits and spices for the dinner. We were carrying
several bags, we were on our way to the car and there was a very disheveled man leaning on
the car, he apologized for leaning and asked us if he had anything so he could eat since he
hadn’t had a decent bite in three days other than remains from the garbage. Then my uncle
told me “give him the bag with the hams.” I gave it to the man and once in the car I said to my
uncle “And now what will you stuff the breasts with?” and he said “Hahaha don’t worry,
instead of making gordon blue breasts I’ll make them gordon green because I’ll stuff them
only with lettuce.”

That’s how my uncle is, generous and in a problem he always sees a funny side, so despite
the legal process in which he is involved in this moment, my perception of him doesn’t change
at all.

I hope infinitely and believe as much in god as in the justice of the united states that He is
treated justly.




                                               Page 2 of 2

    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 30 of 46


                                                                            Las Palmas, January 25, 2021



To whom it may concern:

       My name is Juana Santana Benites, I work at Carniceria Ponce (meat market) in the town of
Las Palmas, municipality of Puerto Vallarta, Jalisco, I live in the same town I’m 48 years-old, the
following letter is to, highly recommend Mr. Mario Alberto Ramos Valadez, whom I have known for 33
years and we are related as brother in law he is the husband of my sister Maria de Jesus.

       Mr. Mario is a hard-working person since he was a kid he has helped his mother with the
household’s expenses, honest with a very good reputation, friendly and generous with anyone who
has needed him, he doesn’t hesitate to help them.

        Likewise since I have known him he, had a t-shirt printing shop in it he employed my sister, a
cousin, and other relatives always with beautiful kindness, reason for which my best recommendation
as an irreproachable person, as a good son, good brother and for me good brother in law.



       I hope with all my heart that you’re soon with all your family, wife and children

Your sister in law who wishes to see you soon

SINCERELY: /illegible signature/




     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
     Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 31 of 46




Tuesday January 19, 2021




To whom it may concern:

My name is Cesar Ruiz , I am 34 years old. I live in Long Beach California.I
work as a Roofer I am the nephew of​ ​Mario Alberto Ramos.

My motive for this letter is to express how important he is to all of us and
his family. I have known ​Mario Alberto Ramos ​since I was small when he
would come and visit us in Puerto Vallarta, Jalisco. When I immigrated to
the United States in 2004; I would always see my uncle ​Mario Alberto
Ramos ​work hard to provide for his family. He has always been a very hard
working man and has never given up on his family. Whenever I needed
something he was the person I would go to; he’s always had a good heart
for people. Any favors you would need he has always been the person you
can count on.

Mario Alberto Ramos ​(my uncle) has always loved to say funny jokes and
to cook. He’s the type of person that you can have a good conversation
with and not get bored. He also enjoys cooking for his family some really
good food.

 I hope my words help out my uncle. I hope to anyone that will read this to
be considerate of my uncle; he is a very good man to his family and his
community.

                                                   Sincerely,
                                                     Cesar Ruiz
            Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 32 of 46


                                                                      Puerto Vallarta, Jalisco, January 20, 2021

To whom it may concern:



       My name is, Ana Mendoza G. 74 years of age, in Puerto Vallarta, I am a homemaker, the
reason for this letter is for, stating that I have known Mr. Mario Alberto Ramos for 35 years as
neighbors and lately as the Godmother of one of his children.

       Mr. Mario is a very hard-working person all the time and kind, very responsible and devoted to
his family so they don’t lack anything, they are a beautiful family.

        I Ana at a personal level know that Mr. Mario is a good Son, Husband, Father and a super-
friend. I hope that he is home soon with his family.

        God bless you today and always … your comadre.1




                                          SINCERELY

                                                   /signed/ Ana Mendoza G.




1   “Comadre” and “Compadre” is how the parents and Godparents of a child address one another.

     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
             Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 33 of 46


Honorable William H. Pauley III
Unite States District Court (sic.)
Southem District of New York
500 Pearl Street
New York, NJ 10007 (sic.)

Thursday November 18, 2020

Honorable Judge,

My name is Emilio Rojas I am a chef at Las Islas del Coral restaurant, I have known Mario Alberto
Ramos since the year 2002 through the niece of Mario Erika Valadez. I am the godfather of the first
communion of Mario’s son Carlos Ramos.

This is my experience which should serve for you to know a bit about mario as I know him. Mario and
my family get together every 3 weeks for a BBQ, our families know each-other very well. Besides
being compadres1 we are good friends and as far as I know he hasn’t had problems with other people.
Some years ago, upon telling him that I was looking for a car he helped me buy the car when I didn’t
have enough money for the down-payment without having asked for his help he inscribed himself to
help. To me Mario is generous helping me when I needed it.

Sincerely:

Emilio Rojas                                /Emilio Rosas’ signature/




1   A “compadre” is how someone refers to the father of one’s Godchild or how the child’s parents refer to the child’s
    Godfather. “Comadre” is the feminine form of the noun.

     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
     Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 34 of 46




                 To whom it may concern



         I Rogelio Montero

         know Mr. Mario Ramos as a helpful person who always helps when

         one needs it the most and he is the same with everyone if they are

         in need it doesn’t matter to him if he will run out of money

         He is friendly I met him when my father died without knowing he

         sought me out when my father died so I would know. It’s been

         many years since then and I have always seen him very hard-

         working helping someone who needed it he is a good husband

         good friend good co-worker



                                        Thank you very much

                                   for your attention




Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 35 of 46


                                                                        Puerto Vallarta, January 20, 2021



To whom it may concern:

       My name is Ruben Macias, I am a business owner, I have known Mr. Mario Alberto Ramos for
38 years, since Mr. Ramos sold t-shirts in Puerto Vallarta, then he moved to the United State, but we
would always see each-other when he has come to the city of Vallarta, he is a nice person, hard-
working and very responsible he has tried to make sure that his family his wife and children don’t lack
anything.

       I know for a fact that he likes to help people in need, he is an honest and hard-working,
person, and untiring, he is at 100 [%] all the time.

       May he be with his family and friend soon, God permitting.




       The best for all and blessings.

                                         SINCERELY

                                               /signed/ Ruben Macias




     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 36 of 46


                                                                      Guadalajara Jal., January 17, 2021



        My name is Maria Guadalupe Garcia, I own a fast-food stand at my home; I’m an aunt of Mario
Alberto Ramos, whom I have known for 30 years during all this time knowing him he has proved to be
a straight and honest person deserving of all trust.



        I haven’t heard of mistreatment against anyone, always having been a hard-working person
since he was a child he has been honest and a good son with his parents, a good brother and a great
friend to anyone who has known him and [if] the power of helping has been in his hands he has
always been there to help and only do good for others.



        I hope and I pray to God that you are well with good persons like you are and have been since
I’ve known you, I hope that you are reunited soon with [us] your family who love you and miss you.



We await for you soon. A beautiful hug to you



Your aunt who loves you:



                                                                           /signed/ Maria Guadalupe G.




    Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 37 of 46


                                                              San Jose de Valle Nayarit, January 17, 2021



        My name is Roberto Nolasco Garcia, I work at Dominos Pizza in Puerto Vallarta, jal. As a driver,
I am a cousin of Mr. Mario Alberto Ramos and I would like to express to you that I have known him for
30 years, I can attest his quality since this is about a respectful and hard-working person.



       Who has shown during the time I’ve known him as part of the family to be a wholesome,
honest, and responsible person, therefore is worthy of trust.



        Always with a kindness that characterizes him, a jokester our host who brings that joy to our
family occasions. and giving each of us support in any detail or situation and doing so even to non-
relatives being the charitable person that he is.



       We await for you soon may god hear us so that we get to see each-other again soon and be
together like we always have on special occasions for Christmas and New Year



       A tight hug filled with blessings and love warmth and the hope to have you soon cousin



Your cousin who wishes you the best

                                    /signed/ Roberto Nolasco Garcia




     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 38 of 46


                                                                     Puerto Vallarta, Ja. January 12, 2021

       My name is Atanasia Santana Benites I live in Colonia San Esteban Pitillal Municipality of
Puerto Vallarta, Jal. I am a housewife, he is my brother in law I have known him for 33 years, who is
for me and has been an incomparable person my brother in law with all his joy and kindness



        And I say kindness because he gave me all his support with my son suffers from diabetes and
Mario didn’t think twice before helping me so that he would have a better life and all that he has help
all my family siblings and people around him he has been putting in his two cents in order for them to
be well both in health mainly.

        That is why I won’t tire from begging God so that anyone who is close to him has a heart filled
with kindness, so that they help for him to return home with all of us, who love him and miss him with
that kindness and joy that he has.

        I remember that on one occasion I was chatting with his mother and she told me that as a kid
he came home with an ice cream cart, he was selling [ice cream] to help with the household’s
expenses and was always like that when we started to get to know him [before] he became my
brother in law he had a t-shirt stamping shop always hard-working looking for income to help his
family.



       Let’s hope to have you next to us soon dear brother in law, as god said on his crucifixion I PUT
MY LIFE IN YOUR HANDS and so I put my family for your infinite kindness.

Your sister in law who wants to have you home soon



Tana Santana… hugs and the best of the best to you brother in law



                                      /signed/ Atanasia Santana B.




     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 39 of 46


                                                                           Wednesday, January 20, 2021

To whom it may concern:



My name is Jose Otoniel Quintero I am 52 years-old, I have known him for several years, in this letter I
express the following, to let you know what Mario Alberto Ramos V. is for me

We have shared many experiences, we have also worked together at various places such as Sheraton
Hotel, Shenandoa Cafe Restaurante and All Profence for example.

He is an honest person, a fighter he likes to support those who need it I repeat he is a very good
person, responsible close with his family, to me he is a great person and very attentive, on one
occasion I was bound to a wheel chair my feet hurt very much from an illness and I Came out of this
because he took me to see doctors at various places until I was Cured from the illness my friend
almost my guardian angel that’s why I PRAY TO GOD for the best for him.

I could write and write about the beautiful moments we shared together myself and my friend Mario,
I hope that god hears us and you are together with us.

I don’t have anything bad to think about him and I only hope that he returns as soon as possible to
relatives and friends.



                        *** THE BEST IN THE WORLD FOR YOU MY FRIEND ***



SINCERELY:

               /Signed/ Jose Q




     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 40 of 46


                                                                        Guadalajara Jal. January 17, 2021



To whom it may concern:

        My name is Victor Eduardo Rivas Garcia, I am a Security Guard at a Private Condominium
called Canadas de San Fernando in Zaponan, Jal. I am a cousin of Mr. Mario Alberto Ramos, whom I
have known for 25 years and about whom I can say that is a very good, respectful, honest, and hard-
working person, above all very trustworthy.



        His relationship with his parents he has been a responsible and respectful person staying close
with all his family.

       Always attentive to help and supports his brothers and persons who have needed him.



       I thank Mario for having helped me when I went through difficult moments and he was on the
look-out for me with his great support which I will be infinitely grateful [for].

       All your family loves you, misses you and we hope to see you soon. May GOD help you and
always be with you.



Your cousin:

       /signed/ Victor Eduardo Rivas Garcia




     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 41 of 46


                                                            Las Palmas, Jalisco, Mexico, January 18, 2021



To whom it may concern



My name is Landy Monserrat Juarez Santana I’m a niece of Mr. Mario Ramos, I’m a graduate of
Universidad de Guadalajara in design for Graphic communications.

I have known my uncle for more than 10 years, since I was little I have beautiful memories with him
and being with the family when he and my aunt Maria de Jesus Santana would come for vacations to
visit us in the town of Las Palmas, municipality of Puerto Vallarta in Jalisco, birth place of my aunt
Maria de Jesus Santana de Ramos.

All our family is pained because of your absence and what is happening with you uncle, I hope with all
my heart that you are very well and that with faith in God we see you again soon when you return to
our town where you will always be welcome by all of us.

On behalf of my husband and myself we thank you for the great help and the beautiful detail we
received from you on our wedding day, we always remember you with joy.

I send you a warm hug, I hope that you are well and that everything gets resolved soon.

See you soon

                                 Your niece Landy loves you very much




                                       /signed/ Landy Monserrat.
                                    Landy Monserrat Juarez Santana




     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
          Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 42 of 46


                                                            Las Palmas, Jalisco, Mexico, January 18, 2021



To whom it may concern.



My name is Maria Guadalupe Santana Benites, I am a full-time housewife, devoted to taking care of
my family, in Las Palmas, Puerto Vallarta, Jalisco, Mexico; the town where I was born.

I am the Sister in law of Mario Alberto Ramos and I have known him for more than 30 years, he
together with my sister Maria de Jesus Santana used to own a shop where they would do screen
printing of t-shirts where he gave support to my fiancee now husband providing employment as well
as to a cousin, without having experience, but with the patience to teach them the trade.

He has always been and continues to be a very good person with all the family, I have memories from
when we suffered a terrible accident and he together with my sister Maria de Jesus, provided
wholeheartedly their help and didn’t leave us by ourselves until all the problems were solved, he has
always been a very good person including with my father (his father in law) and despite having a very
strong character my father loved him very much.
I also remember that when I had surgery on both my feet Mario and my sister Maria de Jesus
provided their help, they lodged me in their home (Puerto Vallarta at that time) and I even received
great financial help from him. I will always remember him for being quite the jokester, he has always
been a very good brother in law.

We hope that all this that he is going through gets resolved soon, that he returns to the warmth of his
family and the he isn’t alone but surrounded by all of us who love him.




                                  /signed/ Maria Guadalupe Santana B
                                    Maria Guadalupe Santana Benites




     Translated by Alex Wieder – Federally Certified Interpreter – getme@alexwieder.com – 218-656-0132
        Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 43 of 46



                                                                                   1/3/2021

To whom it may concern:



I have known Mario Ramos for almost thirty years. I first met Mr. Ramos when I arrived from my native
country, Mexico. I was nine years old. As a young child I noticed that he was a hardworking and
responsible man. He started off working in washing dishes for a restaurant. He was a pizza delivery
man. Then he worked in putting up fences. He later got a job at the Sheraton Hotel as a janitor. In the
interest to better his financial situation he enrolled in trucking school. Always looking for the wellbeing
of his family he earned his trucker license.

During the time that he lived in Long Beach. He was always kind to me and my family. He was always
willing to help family and friends. For instance, he would give my father rides to his work and to other
places. He never asked for payment or hesitated in doing such favors. He was aware that my father had
just arrived to this country and needed a friendly hand.

As an adult man I have continued to see Mr. Ramos dedicate himself to his employment as a trucker and
his family. On his vacation time, he has visited my father and has met my family. He has continued to be
a cordial man to myself and family. All time spent was spent in the company of both of our families and
have been of a healthy and family-oriented nature.



If you have any questions, please contact me at phone number 310 345-2513.



Sincerely,

Jose Montero

1206 Gulf Ave.

Wilmington CA. 90744
        Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 44 of 46
                                           Rodrigo Retano.
                                      rodrigoretano@gmail.com
                                            562-843-7938


November 14, 2020




To Whom It May Concern:




I am pleased to write this letter on behalf of Mario Ramos. My name is Rodrigo Retano and it has been a
pleasure to know Mario Ramos for the last 20 years, And have nothing but positive things to say about
Mario. And there is no doubt in my mind that Mario is a good person. We have worked in the
transportation industry and I have always known him as an honest, hardworking, and responsible
person. I have even referred him to jobs with companies that I work with.



Please contact me if you need further information.



Sincerely:



Rodrigo Retano.
Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 45 of 46
Case 1:20-cr-00029-JPO Document 59-1 Filed 02/03/21 Page 46 of 46
